United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, FEDERAL MEDICAL
CENTER DEVENS, Ayer, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0204
Issued: November 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 20, 2020 appellant filed a timely appeal from a June 30, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated January 27, 2020, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
an oral hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 12, 2019 appellant, then a 40-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on November 22, 2019 he sustained injury when he struck
his left elbow and was forced to the ground when attempting to restrain a combative inmate while
in the performance of duty. He did not stop work.
In a December 23, 2019 development letter, OWCP notified appellant of the def iciencies
of his claim. It advised him of the type of factual and medical evidence needed and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to respond.
In response, appellant submitted reports from health care providers, including: two
December 20, 2019 narrative reports and an undated form report from Allison S. Betts, a physician
assistant; a December 26, 2019 narrative report and an undated form report from William S. King,
a physician assistant; and December 26, 2019 cervical spine x-ray findings.
OWCP also received a January 14, 2020 letter in which a safety compliance specialist for
the employing establishment described appellant’s reporting of his claimed injury.
By decision dated January 27, 2020, OWCP accepted that on November 22, 2019 appellant
was engaged in a struggle at work with a combative inmate, as alleged. However, it denied
appellant’s traumatic injury claim, finding that the evidence of record was insufficient to establish
the medical component of fact of injury. OWCP concluded that the requirements had not been
met for establishing an injury as defined by FECA.
By appeal form dated February 25, 2020,2 appellant requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a May 12, 2020 letter, OWCP’s hearing representative notified appellant that a
telephonic hearing was scheduled for June 16, 2020 at 2:15 p.m. Eastern Standard Time (EST).
The notice included a toll-free number to call and provided the appropriate passcode. OWCP’s
hearing representative mailed the notice to appellant’s last known address of record. Appellant
did not appear for the hearing and no request for postponement was made.
By decision dated June 30, 2020, OWCP determined that appellant had abandoned his
request for an oral hearing. It further found that there was no indication in the case record that
appellant had contacted the Branch of Hearings and Review either prior to or subsequent to the
scheduled hearing to explain his failure to appear.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for which

2

The case record does not contain the envelope in which the appeal form was mailed.

2

a hearing is sought. 3 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date. 4 OWCP has the burden of proving that
it properly mailed to a claimant and any representative of record a notice of a scheduled hearing. 5
A claimant who fails to appear at a scheduled hearing may request in writing, within 10
days after the date set for the hearing, that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the claimant
to appear at the second scheduled hearing without good cause shown, shall constitute abandonment
of the request for a hearing. 6
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned his request for
an oral hearing.
Following OWCP’s January 27, 2020 decision, appellant filed a timely request for an oral
hearing before a representative of OWCP’s Branch of Hearings and Review. In a May 12, 2020
letter, OWCP’s hearing representative notified appellant that OWCP’s Branch of Hearings and
Review had scheduled a telephonic hearing for June 16, 2020 at 2:15 p.m. EST. The hearing
representative properly mailed the hearing notice to appellant’s last known address of record 7 and
provided instructions on how to participate. There is no evidence of non delivery of the hearing
notice. However, appellant failed to appear for the scheduled hearing and he did not request a
postponement or provide an explanation to OWCP for his failure to appear within 10 days of the
scheduled hearing. 8 The Board thus finds that OWCP properly determined that he abandoned his
request for an oral hearing.9
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned his request for
an oral hearing.
3

20 C.F.R. § 10.616(a).

4

Id. at § 10.617(b).

5

T.R., Docket No. 19-1952 (issued April 24, 2020); M.R., Docket No. 18-1643 (issued March 1, 2019); T.P.,
Docket No. 15-0806 (issued September 11, 2015); Michelle R. Littlejohn, 42 ECAB 463 (1991).
6
20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written
Record, Chapter 2.1601.6(g) (September 2020); A.J., Docket No. 18-0830 (issued January 10, 2019); L.B., Docket
No. 18-0533 (issued August 27, 2018).
7

E.S., Docket No. 19-0567 (issued August 5, 2019).

8

See A.J., supra note 6.

9

See E.S., supra note 7.

3

ORDER
IT IS HEREBY ORDERED THAT the June 30, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

